

116 S3467 IS: Terrorist Release Announcements to Counter Extremist Recidivism Act
U.S. Senate
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3467IN THE SENATE OF THE UNITED STATESMarch 12, 2020Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo direct the Secretary of Homeland Security to share with State, local, and regional fusion centers release information from a Federal correctional facility, including name, charging date, and expected place and date of release, of certain individuals who may pose a terrorist threat, and for other purposes.1.Short titleThis Act may be cited as the Terrorist Release Announcements to Counter Extremist Recidivism Act or the TRACER Act.2.Terror inmate information sharing(a)In generalThe Secretary of Homeland Security, in coordination with the Attorney General and in consultation with other appropriate Federal officials, shall, as appropriate, share with State, local, and regional fusion centers through the Department of Homeland Security State, Local, and Regional Fusion Center Initiative under section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h), as well as other relevant law enforcement entities, release information from a Federal correctional facility, including the name, charging date, and expected place and date of release, of certain individuals who may pose a terrorist threat.(b)ScopeThe information shared pursuant to subsection (a) shall be—(1)for homeland security purposes; and(2)regarding individuals convicted of a Federal crime that is or is related to an act of terrorism (as such term is defined in section 3077 of title 18, United States Code).(c)Periodic threat assessmentsConsistent with the protection of classified information and controlled unclassified information, the Secretary of Homeland Security shall coordinate with appropriate Federal officials to provide State, local, and regional fusion centers described in subsection (a) with periodic assessments regarding the overall threat from known or suspected terrorists currently incarcerated in a Federal correctional facility, including the assessed risks of such populations engaging in terrorist activity upon release.(d)Privacy protectionPrior to affecting the information sharing described in subsection (a), the Secretary of Homeland Security shall receive input and advice regarding appropriate measures to protect personal privacy and potential disclosure implications from the Officer for Civil Rights and Civil Liberties, the Chief Privacy Officer, the Chief Intelligence Officer of the Department of Homeland Security, and the Attorney General shall receive input and advice from the Department of Justice Chief Privacy and Civil Liberties Officer.(e)Rule of constructionNothing in this section may be construed as requiring the establishment of a list or registry of individuals convicted of terrorism.